18-11094-scc       Doc 218        Filed 06/18/19 Entered 06/18/19 15:03:04                     Main Document
                                                Pg 1 of 14


                                                       Hearing Date and Time: June 25, 2019 at 2:00 p m. (EST)
                                                              Reply Deadline: June 21, 2019 at 4:00 p m. (EST)




PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: 212-373-3000
Fax: 212-757-3990
Andrew N. Rosenberg
Aidan Synnott
William A. Clareman

Counsel for the Interested Parties

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------- x
 In re:                                                       :    Chapter 15
                                                              :
 PERFORADORA ORO NEGRO S. DE R.L. DE :                             Case No. 18-11094 (SCC)
 C.V., et al.                                                 :    (Jointly Administered)
                                                              :
 Debtors in a Foreign Proceeding.                             :
                                                              :
------------------------------------------------------------- x


                        OBJECTION OF THE INTERESTED PARTIES
                       TO MOTION FOR LEAVE TO FILE UNDER SEAL

                 Alterna Capital Partners, LLC (“Alterna”), AMA Capital Partners, LLC (“AMA”),

and Contrarian Capital Management, LLC (“Contrarian” and, together with Alterna and AMA, the

“Interested Parties”) file this objection (the “Objection”)1 to the Motion for Leave to File Under

Seal [ECF No. 204] (the “Sealing Motion”) filed by Quinn Emanuel Urquhart & Sullivan, LLP

(“Quinn Emanuel”) on behalf of Gonzalo Gil White, in his capacity as the former foreign


1
    This Objection has been redacted solely to avoid disclosure of the terms of the Redacted LIA (as defined below).
    The Interested Parties will submit an unredacted copy of the Objection to the Court and publicly file the same in
    these Chapter 15 cases to the extent the Court denies the Sealing Motion.
18-11094-scc     Doc 218     Filed 06/18/19 Entered 06/18/19 15:03:04              Main Document
                                           Pg 2 of 14


representative (the “Former Foreign Representative”) of Perforadora Oro Negro S. de R.L. de C.V.

(“Perforadora”) and Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V.

(“Integradora” and, together with Perforadora, the “Debtors”). In support of this Objection, the

Interested Parties rely on the Declaration of Andrew N. Rosenberg in Support of Objection of the

Interested Parties to Motion for Leave to File Under Seal, filed herewith (the “Rosenberg

Declaration”), and respectfully state as follows:

                                PRELIMINARY STATEMENT

               1.      The Sealing Motion requests this Court to conceal the redacted portions of

the Sale Motion and the entirety of the Litigation Interest Agreement (the “LIA”) based on a single

conclusory sentence that those documents contain “sensitive financial information and confidential

commercial information.” That does not satisfy the Former Foreign Representative’s burden.

Furthermore, the LIA terms are not in fact “commercial information” of the Debtors. The Debtors

were in the business of offshore oil drilling, and they are presently in liquidation. They have never

been in the business of claims trading or litigation finance, and thus the terms of the Litigation

Interest Agreement are not their “commercial information.” For these reasons alone, the Sealing

Motion should be denied.

               2.      Counseling further in favor of disclosure, the Interested Parties received a

partially redacted version of the LIA (the “Redacted LIA”), which was not filed on the docket in

any form (redacted or otherwise), and which

                                                                            These provisions

                                                                   (a) would concern any interested

party—and especially the Concurso Court; (b) directly impacts the section 363(b) analysis,

                                                    and (c) further calls into question the concealed




                                                    2
18-11094-scc        Doc 218        Filed 06/18/19 Entered 06/18/19 15:03:04                        Main Document
                                                 Pg 3 of 14


portions of the Redacted LIA and Sale Motion. To allow all interested parties a fair opportunity

to review and respond, the unredacted Sale Motion and LIA should be publicly disclosed.

                  3.       In addition, the Redacted LIA conceals substantially all of the LIA’s

economic terms, including the quantum of the participation interest and the purchase price. The

Former Foreign Representative refuses to disclose such terms to the Interested Parties on the

grounds that they are among the long list of parties targeted by the LIA Claims; however, his

reasoning is not in the best interests of the Debtors. The Interested Parties are potential buyers of

the purported claims. Without disclosing the LIA’s economic terms, it is impossible to know

whether the Interested Parties will pay more for the Debtors’ assets. Accordingly, the Court should

deny the Sealing Motion to ensure the Debtors obtain the highest and best offer.

                  4.       Finally, the need for public disclosure is especially important given that

the Sale Motion broadly seeks to bind all interested parties (whether known or unknown),2

including the Liquidator appointed under Mexico’s Ley de Concursos Mercantiles (the

“Concursos Law”)3 and the Concurso Court.4 The Former Foreign Representative effectively

seeks to bind the Concurso Court and other interested parties to LIA terms that they are

prohibited from reviewing. His requested relief does not comport with due process. Rather, it is

a thinly-veiled attempt to undermine the Liquidation Stage of the Concurso Proceeding.

                  5.       For these reasons and the reasons set forth below, the Sealing Motion should

be denied.




2
    Sale Motion, Attachment A (the “Proposed Order”) ¶ 18 (defining “Bound Parties” to include the Debtors
    “creditors (whether known or unknown)” and “any affected third parties”).
3
    Id. (binding “any liquidator, trustee, party, entity, or other fiduciary hereafter appointed as a legal representative
    of the Debtors” (emphasis added)).
4
    Id. ¶ 19 (“Nothing contained in any order in these chapter 15 cases, the Concurso or any subsequent liquidation
    proceeding shall alter, conflict with, or derogate from the provisions of the Litigation Interest Agreement or the
    terms of this Order.” (emphasis added)).


                                                           3
18-11094-scc        Doc 218       Filed 06/18/19 Entered 06/18/19 15:03:04                   Main Document
                                                Pg 4 of 14


                                              BACKGROUND

I.       The Sale Motion and Sealing Motion

                  6.      On June 7, 2019, the Former Foreign Representative filed a redacted motion

(the “Sale Motion” and, together with the Sealing Motion, the “Motions”) on behalf of the Debtors,

seeking authorization for the Debtors to sell CM Squared ON, LLC (“CM Squared”) a “beneficial

ownership interest (a participation)” in the Debtors’ Claims (as defined in the Sale Motion)

pursuant to the LIA. The Sale Motion’s summary of the LIA is heavily redacted, and the LIA

(redacted or otherwise) was not filed on the docket. The Sale Motion’s description of the LIA

does not include, among other things, the quantum of the participation interest, the purchase price

or any restrictions on the Debtors’ use of LIA proceeds.

                  7.      Also on June 7, 2019, the Former Foreign Representative filed the Sealing

Motion, which seeks to seal the redacted portions of the Sale Motion and the entirety of the LIA

because they purportedly constitute “trade secret[s] or confidential research, development, or

commercial information” under section 107(b)(1) of the Bankruptcy Code.5 The Sealing Motion

contains no supporting analysis. Instead, it contains a single conclusory sentence, asserting that

“[t]he Motion and its supporting documents contain certain sensitive financial information and

confidential commercial information regarding the Debtors and the Interest Assignee, the

disclosure of which would harm the Debtors and the Interest Assignee.”6

                  8.      On June 10, 2019, the Interested Parties asked Quinn Emanuel to provide

them with unredacted copies of the Sale Motion and LIA. Quinn Emanuel would not provide

unredacted copies; however, they did provide the Redacted LIA on June 11, 2019. Quinn



5
     Upon information and belief, Quinn Emanuel has submitted an unredacted copy of the LIA and an unredacted
     copy of the Sale Motion to this Court. See Sale Motion ¶ 16 n.4 (“A copy of the Litigation Interest Agreement
     has been filed under seal.”).
6
     Sealing Motion ¶ 15.


                                                        4
18-11094-scc         Doc 218       Filed 06/18/19 Entered 06/18/19 15:03:04                    Main Document
                                                 Pg 5 of 14


Emanuel told the Interested Parties they were not authorized to “share or discuss that document

with any other entity or individual without [Quinn Emanuel’s] express consent.” 7 The Redacted

LIA continues to conceal, among other things, all material economic terms of the agreement.

                   9.       The redacted Sale Motion states that “Fernando Pérez-Correa, the

Conciliador in the Debtors’ Concurso, has received notice of the Transaction and has expressed

no objections.”8 Tellingly, the Sale Motion does not state whether the Conciliador had

approved—or even reviewed—the LIA terms before the Debtors filed the Sale Motion. Upon

information and belief, the Interested Parties understand that the Conciliador had not reviewed

copies of the LIA or Sale Motion (unredacted or otherwise) when the Former Foreign

Representative filed the Motions.

II.       The Concurso Court Orders the Debtors into Liquidation

                   10.      On June 13, 2019 (the “Liquidation Date”), the Debtors entered the

liquidation stage of the Concurso Proceeding (the “Liquidation Stage”). The Concurso Court

declared the initiation of the Liquidation Stage in an order dated as of June 13, 2019 (the

“Liquidation Order”). ECF No. 211 Ex. 1-T at 7. Among other things, the Liquidation Order:

          (i)      suspends the Debtors’ capacity to enforce their legal rights pending appointment of
                   the Liquidator;9

          (ii)     directs the Mexican Federal Institute of Commercial Bankruptcy Specialists
                   (“IFECOM”) to appoint the Debtors’ liquidator (the “Liquidator”) within five
                   business days, and confirms that until the appointment of the Liquidator, the
                   Debtors’ administrators, managers, and agents are merely “depositaries” of the
                   Debtors’ assets;10




7
      At Quinn Emanuel’s request, the Interested Parties have not shared the LIA with any other party, including the
      Concurso Court. However, the Interested Parties reserve all rights to do so in the future.
8
      Sale Motion ¶ 29.
9
      ECF No. 211 Ex. 1-T at 8.
10
      Id.


                                                          5
18-11094-scc        Doc 218       Filed 06/18/19 Entered 06/18/19 15:03:04                     Main Document
                                                Pg 6 of 14


         (iii)    orders the Debtors’ administrators, managers, and agents to deliver possession and
                  administration of the Debtors’ assets and rights to the Liquidator;11

         (iv)     orders the Liquidator to take over all litigation commenced by or against the
                  Debtors;12

         (v)      prohibits any third parties owing debts to the Debtors from making any payments,
                  or transferring any assets, directly to the Debtors (or their administrators, managers,
                  or agents) without the Liquidator’s authorization;13 and

         (vi)     requires the Liquidator to sell all of the Debtors’ assets and rights, seeking to obtain
                  the highest possible consideration for purposes of paying the Debtors’ creditors (the
                  “Liquidation”).14

                  11.      On June 14, 2019, IFECOM appointed the former Conciliador, Fernando

Pérez-Correa, as Liquidator.15

                                                 ARGUMENT

I.       The LIA and Unredacted Sealing Motion Must Be Disclosed.

         A.       The Former Foreign Representative Fails to Satisfy Section 107(b) of the
                  Bankruptcy Code.

                  12.      The Former Foreign Representative does not attempt to explain how sealing

the LIA and unredacted Sealing Motion satisfies the requirements of section 107(b). Instead, he

recites the applicable statutory language and inserts a single conclusory sentence that the LIA

meets that standard.16 That cannot satisfy the Former Foreign Representative’s burden. See In re

Motors Liquidation Co., 561 B.R. 36, 42-43 (Bankr. S.D.N.Y. 2016) (“[T]he information must be

so critical to the operations of the entity seeking the protective order that its disclosure will unfairly

benefit the entity’s competitors. . . . Evidence—not just argument—is required to support the



11
     Id.
12
     Id. at 6, 9.
13
     Id. at 8.
14
     Id. at 9.
15
     See Notice Pursuant to 11 U.S.C. § 1518, ¶ 3 (June 17, 2019) [ECF No. 214].
16
     Sealing Motion at ¶ 15 (“The Motion and its supporting documents contain certain sensitive financial information
     and confidential commercial information regarding the Debtors and the Interest Assignee, the disclosure of which
     would harm the Debtors and the Interest Assignee.”).


                                                          6
18-11094-scc       Doc 218      Filed 06/18/19 Entered 06/18/19 15:03:04               Main Document
                                              Pg 7 of 14


extraordinary remedy of sealing.” (internal quotation marks omitted)); In re Anthracite Capital,

Inc., 492 B.R. 162, 171 (Bankr. S.D.N.Y. 2013).

                 13.     Furthermore, the LIA is in fact not a “trade secret or confidential research,

development, or commercial information” entitled to protection under section 107(b)(1). The

terms of other litigation interest agreements of CM Squared have been publicly filed, showing that

the LIA terms do not need to be concealed on CM Squared’s behalf.17 And the Debtors’ business

was offshore oil drilling18—not the sale of alleged litigation claims. See, e.g., Geltzer v. Andersen

Worldwide, S.C., 2007 U.S. Dist. LEXIS 6794, at *12 (S.D.N.Y. Jan. 30, 2007) (rejecting debtor’s

argument that its business had become, as a result of its bankruptcy, primarily involved the

settlement of litigation, and emphasizing that such argument relied upon a “rather remarkable and

untenable redefinition of ‘commerce’”); In re Alterra Healthcare Corp., 353 B.R. 66, 76 (Bankr.

D. Del. 2006) (explaining that debtors’ settlements with tort claimants was not “confidential

commercial information”). A debtor’s desire to conceal information related to the value of

unresolved litigation claims does not override the public’s right to access all documents filed in a

bankruptcy case. See id.; see also 2 Collier on Bankruptcy ¶ 107.03 (16th ed. 2019) (“In general,

the desire to keep settlement terms confidential so that they would not be known to other entities

who might be in litigation with a party does not warrant limitation of access to court papers.”); In

re Rapid-Am. Corp., No. 13-10687, 2017 WL 6459348, at *1 (Bankr. S.D.N.Y. Dec. 15, 2017)

(denying debtor’s motion to file under seal the entirety of an agreement to sell two claims and

emphasizing that even if there was evidence that the agreement contained confidential and

commercial information, such information could be overcome simply by redacting the name of the



17
     See Joint Status Report, Ommen v. U.S.A., Case No. 1:17-cv-00957-CFL, Ex. A (July 24, 2018) (motion to
     approve prepaid forward purchase agreement with CM Squared).
18
     See, e.g., Del Val Decl. ¶¶ 6-7 [ECF No. 3] (representing same to this Court).


                                                     7
18-11094-scc   Doc 218   Filed 06/18/19 Entered 06/18/19 15:03:04   Main Document
                                       Pg 8 of 14
18-11094-scc   Doc 218   Filed 06/18/19 Entered 06/18/19 15:03:04   Main Document
                                       Pg 9 of 14
18-11094-scc   Doc 218   Filed 06/18/19 Entered 06/18/19 15:03:04   Main Document
                                      Pg 10 of 14
18-11094-scc   Doc 218   Filed 06/18/19 Entered 06/18/19 15:03:04   Main Document
                                      Pg 11 of 14
18-11094-scc         Doc 218        Filed 06/18/19 Entered 06/18/19 15:03:04                       Main Document
                                                 Pg 12 of 14


                  22.       To allow all interested parties a fair opportunity to review and respond, the

unredacted Sale Motion and LIA must be filed publicly. The Sealing Motion should thus be

denied.

          C.      The Economic Terms of the LIA Must Be Disclosed to Maximize Value to the
                  Debtors.

                  23.       The Redacted LIA conceals substantially all of the LIA’s economic terms,

including the quantum of the participation interest and the purchase price. Quinn Emanuel told

the Interested Parties they refused “to reveal to the targets of the claims the economic terms of the

agreement.”32

                  24.       This makes little sense in the context of the Sale Motion, where the Former

Foreign Representative seeks relief under section 363(b) to approve the sale of an interest of the

Debtors in their property.33             Assuming section 363 even applies,34 the Former Foreign

Representative must establish that the LIA is the “highest and best offer” for the Debtors’ assets.

See In re GSC, Inc., 453 B.R. 132, 170 (Bankr. S.D.N.Y. 2011). In addition, the LIA is subject to

heightened scrutiny because, by its own terms, it benefits insiders of the Debtors.35 Litigation

targets often purchase (i.e., settle) claims against themselves with bankruptcy court approval. See,

e.g., In re Nicole Energy Servs., Inc., 385 B.R. 201 (Bankr. S.D. Ohio 2008). Yet neither the

Former Foreign Representative nor any other representative of the Debtors ever asked the

Interested Parties or, upon information and belief, any of the other targets of the Claims, if they

would provide more value to the Debtors than CM Squared.




32
     Rosenberg Decl. Ex. 2 (“Quinn Emanuel’s Email”).
33
     See, e.g., Sale Motion ¶ 36 (stating that section 363(b) is “applicable herein by operation of section 1521(a)(2)).
34
     The Interested Parties reserve all rights with respect to any arguments to the substantive relief sought in the Sale
     Motion.
35
     See, e.g., In re Enron Corp., 335 B.R. 22, 28 (S.D.N.Y. 2005).


                                                           12
18-11094-scc         Doc 218        Filed 06/18/19 Entered 06/18/19 15:03:04                       Main Document
                                                 Pg 13 of 14


                   25.       The Interested Parties are potential buyers of the purported claims. Without

disclosing the economic terms, it is impossible to know whether the Interested Parties will pay

more for the Debtors’ assets. Accordingly, the Court should deny the Sealing Motion to ensure

the Debtors obtain the highest and best offer for the purported claims.

II.       The Sealing Motion Should Be Adjourned Until the Liquidator Appears in these
          Chapter 15 Cases.

                   26.       The Sale Motion and Sealing Motion (as well as certain other pleadings on

behalf of the insiders receiving benefits from the LIA) were filed on the eve of conversion of the

Debtors’ Concurso Proceeding to the Liquidation Stage, in an apparent effort to undermine the

Liquidator, the Concurso Court, and the Concursos Law. The Liquidation Order strips the

Debtors’ existing management and agents (including Mr. Gil and Quinn Emanuel) of all

authority and control over the Debtors’ assets and affairs. Those rights now vest solely in the

Liquidator, who has the exclusive authority to administer the Debtors’ assets, including

prosecuting any pending proceedings by or against the Debtors.36 There thus should be an

immediate stay of all pending matters affecting the Debtors’ estates (including the Sealing

Motion, Sale Motion, and related filing deadlines) to allow time for the Liquidator to appear and

be heard.



                                 [Remainder of Page Intentionally Left Blank]




36
      The Former Foreign Representative asserts that “the Debtors’ current administrators, managers and agents must
      continue to manage the Debtors’ assets and affairs exercising business judgment” until the Liquidator “formally
      becomes the Debtors’ manager,” which purportedly “will take from four to six weeks.” Notice Pursuant to 11
      U.S.C. § 1518, ¶ 4 (June 17, 2019) [ECF No. 214]. This position is inconsistent with the plain language of the
      Liquidation Order, which states that “the capacity to enforce legal rights of the [Debtors] regarding the goods and
      rights that comprise the bankruptcy estate, is suspended, and they will be administered by the liquidator.”
      Rosenberg Decl. Ex. 1-T at 8 (emphasis added).


                                                           13
18-11094-scc     Doc 218     Filed 06/18/19 Entered 06/18/19 15:03:04            Main Document
                                          Pg 14 of 14




                                         CONCLUSION

               For the reasons set forth above, the Interested Parties respectfully request that the

Court deny the Sealing Motion in its entirety and grant such other and further relief as is just and

proper.


Dated: June 18, 2019                              PAUL, WEISS, RIFKIND, WHARTON
New York, New York                                & GARRISON LLP

                                                  /s/ Andrew N. Rosenberg
                                                  Andrew N. Rosenberg
                                                  Aidan Synnott
                                                  William A. Clareman

                                                  1285 Avenue of the Americas
                                                  New York, New York 10019
                                                  Telephone: (212) 373-3000
                                                  Facsimile: (212) 757-3990
                                                  arosenberg@paulweiss.com
                                                  asynott@paulweiss.com
                                                  wclareman@paulweiss.com

                                                  Counsel for the Interested Parties




                                                14
